AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JULY 10, 2014 REGISTRATION NOS. 333 -122901 811 -21719 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO. 530 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] AMENDMENT NO.543 [X] INVESTMENT MANAGERS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code: (414) 299-2295 Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and Address of Agent for Service) COPIES TO: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485; or [] on , pursuant to paragraph (b) of Rule 485; or [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485; [] on pursuant to paragraph (a)(1) of Rule 485; or [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(3) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under rule485(b) under the Securities Act of 1933and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Milwaukee and State of Wisconsin, on the10th day of July, 2014. INVESTMENT MANAGERS SERIES TRUST By: /s/ Maureen Quill Maureen Quill, President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed on the 10th day of July, 2014, by the following persons in the capacities set forth below. Signature Title † Ashley Toomey Rabun Trustee † William H. Young Trustee † Charles H. Miller Trustee † John P. Zader Trustee † Eric M. Banhazl Trustee and Vice President /s/ Maureen Quill Maureen Quill President /s/ Rita Dam Rita Dam Treasurer and Principal Financial and Accounting Officer † By /s/ Rita Dam Attorney-in-fact, pursuant to power of attorney previously filed with Post-Effective Amendment No. 31 on February 1, 2008. EXHIBIT INDEX Exhibit Exhibit No. XBRL Instance Document EX-101.INS XBRL Taxonomy Extension Schema Document EX-101.SCH XBRL Taxonomy Extension Calculation Linkbase EX-101.CAL XBRL Taxonomy Extension Definition Linkbase EX-101.DEF XBRL Taxonomy Extension Labels Linkbase EX-101.LAB XBRL Taxonomy Extension Presentation Linkbase EX-101.PRE
